 


109 HRES 790 IH: Recognizing the African American Spiritual as a national treasure.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 790 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2006 
Ms. DeLauro (for herself, Mr. Lewis of Georgia, Mr. Bishop of Georgia, Mrs. Maloney, Mr. McDermott, Mr. Conyers, Mr. Honda, Mr. Serrano, Mr. Cooper, Mr. Sanders, and Mr. Rangel) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Recognizing the African American Spiritual as a national treasure. 
 
 
Whereas since slavery was introduced into the European colonies in 1619, enslaved Africans remained in bondage until the United States ratified the 13th amendment to the Constitution in 1865; 
Whereas during that period of the history of the United States, the first expression of that unique American music was created by enslaved African Americans who— 
(1)used their knowledge of the English language and the Christian religious faith, as it had been taught to them in the New World; and  
(2)stealthily wove within the music their experience of coping with human servitude and their strong desire to be free;  
Whereas, as a method of survival, enslaved African Americans who were forbidden to speak their native languages, play musical instruments they had used in Africa, or practice their traditional religious beliefs, relied on their strong African oral tradition of songs, stories, proverbs, and historical accounts to create this original music, now known as spirituals; 
Whereas Calvin Earl, a noted performer and educator on African American spirituals, remarked that the Christian lyrics became a metaphor for freedom from slavery, a secret way for slaves to communicate with each other, teach their children, record their history, and heal their pain.; 
Whereas the New Jersey Historical Commission found that some of those daring and artful runaway slaves who entered New Jersey by way of the Underground Railroad no doubt sang the words of old Negro spirituals like Steal Away before embarking on their perilous journey north.; 
Whereas African American spirituals spread all over the United States, and the songs we know of today may only represent a small portion of the total number of spirituals that once existed; 
Whereas Frederick Douglass, a fugitive slave who would become one of the leading abolitionists of the United States, remarked that the spirituals told a tale of woe which was then altogether beyond my feeble comprehension; they were tones loud, long, and deep; they breathed the prayer and complaint of souls boiling over with the bitterest anguish. Every tone was a testimony against slavery and a prayer to God for deliverance from chains....; and 
Whereas the American Folklife Preservation Act (Public Law 94–201; 20 U.S.C. 2101 note) finds that the diversity inherent in American folklife has contributed greatly to the cultural richness of the nation and has fostered a sense of individuality and identity among the American people.: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that African American spirituals are a poignant and powerful genre of music that have become one of the most significant segments of American music in existence; 
(2)expresses the deepest gratitude, recognition, and honor to the former enslaved Africans in the United States for their gifts to our Nation, including their original music and oral history; and 
(3)requests that the President issue a proclamation that reflects on the important contribution of African American spirituals to American history, and naming the African American spiritual a national treasure. 
 
